Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147372                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  NORMANDY APARTMENTS                                                                                     David F. Viviano,
  CONDOMINIUM ASSOCIATION, INC.,                                                                                      Justices
          Plaintiff-Appellant,
  v                                                                 SC: 147372
                                                                    COA: 311735
                                                                    Wayne CC: 12-000178-CH
  BANK OF AMERICA, N.A., Successor by
  Merger to BAC HOME LOANS SERVICING,
  L.P., f/k/a COUNTRYWIDE HOME LOANS
  SERVICING, L.P.,
                Defendant-Appellee,
  and
  SANDRA PARKER,
           Defendant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 28, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           t1021
                                                                               Clerk